DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims: Claims 43-66 are present for examination:

Priority
	Acknowledgement is made for this application filed on 07/01/2020 and is a continuation of 15/570,178 filed on 10/27/2017, now USPAT 10774353 which is a national stage application of PCT/US2016/029472 filed on 04/27/2016 and claims the benefit of U.S. Provisional Application No. 62/153,178 filed 04/27/2015. 

Information Disclosure Statement
The information disclosure statement filed on 01/30/2020 for which a copy of the patent publication has been submitted in this application has been considered as shown by the Examiners signature.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43-63, 65-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims encompass a method of manufacturing a therapeutic protein, comprising: transfecting a cholesterol-auxotrophic and glutamine-auxotrophic cell from any source with (i) a nucleic acid encoding any protein with any structure (claims 43, 45-65) which is capable of restoring cholesterol biosynthesis in the cell; (ii) a nucleic acid encoding a protein which is capable of restoring glutamine biosynthesis in the cell; (iii) an aminoglycoside antibiotic resistance gene; and (iv) a nucleic acid encoding the therapeutic protein. Note that claim 43 is an independent claim from which all the claims depend. The limitation of a method that uses any cell from any source is encompassed in claims 44-63, 65-66. 
However the specification only teaches a method comprising transfecting the NSO cell with (i) the nucleic acid encoding a protein which is capable of restoring cholesterol biosynthesis in the NS0 cell, wherein the protein which is capable of restoring cholesterol biosynthesis in the cell is 3-ketosteroid reductase; (ii) the nucleic acid encoding a protein which is capable of restoring glutamine biosynthesis in the NS0 cell, is glutamine synthetase gene; (iii) the aminoglycoside antibiotic resistance gene, is a neomycin resistance gene, and therapeutic protein to be produced is a nucleic acid encoding the heavy and light chains of an antibody. 
"The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V.v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 

The claims encompass any cell from any source and any nucleic acid encoding any protein with any structure which is capable of restoring cholesterol biosynthesis in the cell where the cell is used to produce any therapeutic protein or an antibody, monoclonal antibody as recited in claim 62 or the genus of therapeutic proteins as claimed in claim 63. However, the specification does not teach how to make and use the large number of therapeutic proteins as recited in claim 63. At the time the application was filed, Applicants were not in possession of the breadth of the claimed invention both in terms of the type of cells broadly encompassed and the broad scope of genes that can restore cholesterol biosynthesis as recited in claims 43, 45-66. 
	Thus the specification lacks written description of the process of making and using the broadly claimed invention in such full, clear, concise, and exact terms as to enable any person skilled in the art, to carry out the full scope of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43-66 are rejected under 35 U.S.C. 103 as being unpatentable over 20100028940 A1 for Branco et al (Branco from hereon), and further in view of US 20120231500-A1 (Daramola et al) further in view of Birch et al.
	Branco et al teach a method of producing a therapeutic protein by expressing therapeutic proteins from recombinant constructs that express and secret the therapeutic protein, in this case "a monoclonal antibody" that can subsequently be isolated from the cell culture and purified. They teach that the method encompasses the use of NS-0 cells, a mouse myeloma cells and are commonly used in protein expression systems. They teach that NS-0 cell are unable to produce enough glutamine to survive without supplementation of exogenous glutamine [0005]. Furthermore they teach culturing NS-0 cell lines that are cholesterol-auxotrophic thus requires supplementation of both cholesterol and glutamine for growth in culture media.
	Paragraph [0033] teaches a method for producing a heterologous protein in the cell culture system where the method comprises transfecting eukaryotic cells that are auxotrophic for cholesterol with a vector comprising a polynucleotide that encodes an enzyme in the sterol biosynthetic pathway more specifically a polynucleotide encoding a 3-ketosteroid reductase [see 0034]. 
	Branco further teaches a method of expressing a heterologous protein comprising culturing a cell transfected with a vector comprising a sequence encoding 3-ketosteroid reductase and at least one heterologous protein in the absence of cholesterol under conditions to produce the heterologous protein. They teach that the preferred host cells encompass NS-0 cells, NS-1 CHO-215 cells. They teach the cells are transfected with a nucleic acid encoding the therapeutic protein including recombinant antibody molecules (para [0093] and the vector containing the necessary genes thus being obvious over claim 62.
	They teach that in one embodiment, the p3-KSR vector may be engineered to include complete heavy and light chain genes for human Immunoglobulin G (IgG) cloned in tandem thus being obvious over claims 46, 61. Protein expression from this recombinant construct results in the secretion of a monoclonal antibody that can subsequently be isolated from the cell culture and purified for commercial use (thus being obvious over claim 62). Human monoclonal antibodies are well-suited to be applied as human therapeutics because they are specific to a single antigen and can be used to target specific pathogens, organs, or tumors.
	While Branco teaches a method of where the method comprises transfecting cells that are auxotrophic for cholesterol with a vector encoding 3-ketosteroid reductase (a gene capable of restoring cholesterol biosynthesis) and at least one heterologous protein, and selecting cells that have the ability to survive in medium lacking cholesterol and/or producing the heterologous protein in these cells in chemically defined media thus comprising glutamine and/or serum-free medium Branco does not specifically teach transfecting the host cell with a nucleic acid that encodes a protein capable of restoring glutamine biosynthesis or an aminoglycoside antibiotic resistance gene.
	Furthermore, Daramola et al teaches transfecting glutamine auxotrophic cells with a gene encoding glutamine synthetase to restore glutamine. Daramola teaches that NS-0 cells (the cells used by Branco et al above) have an absolute requirement for glutamine. 
	Daramola et al   teach that some cells such as NS-0 cells do not produce glutamine synthetase (GS) and therefore have an absolute requirement for glutamine and do not grow in glutamine-free medium therefore expressing the GS gene can be used as a selectable marker.  	They further teach that prior art by Birch et al described the use of the glutamine synthetase gene in glutamine-auxotrophic cells for the development of high productivity stable cell lines.
	Furthermore, in one embodiment Branco et al teach vector may further comprise a selection marker for high copy number expansion of the plasmid in E. coli. Exemplary selection markers include genes that confer resistance to antibiotics such as amplicillin, carbenicillin, tetracycline, chloramphenicol, kanamycin, gentamycin, Sulphaethoazole, trimethoprim, and others. Additional selection markers that may be used in the vectors of the present invention include genes conferring selection based on heat shock, metal detoxification, and other metabolic processes. It is noted that gentamycin is an aminoglycosidic antibiotic.
	Therefore given the advantage of producing a high productivity, highly stable cell line one of ordinary skill in the art would have been motivated to transfect an NS-0 cell line with a gene encoding both 3-ketosteroid reductase and a GS gene. One of ordinary skill in the art would have a reasonable expectation of success because at the time of the instant invention transfecting a host cell with two or more genes was known in the prior art. The sequence of transfecting the cell with one or more gene(s) in the vector is a matter of optimization which is clearly within the prevue of the person of ordinary skill in the art and is not an inventive concept per se. 
	Daramola teaches expression vector comprises nucleic acid encoding a protein that restores cholesterol biosynthesis in the cell and a nucleic acid that encodes the therapeutic protein, but does not teach an expression vector comprises nucleic acids encoding an aminoglycosidic antibiotic resistance gene. 
	However, Daramola teaches transfecting cells with multiple vectors either in a co-transfecting method or sequentially and further teaches wherein it is obvious to an artisan of ordinary skill in the art to experiment with these techniques to determine the most stable and productive method to manufacture a protein of interest (para [0084]. They teach that a parental cell line can be sequentially transfected, in any order, with an expression vector comprising protein of interest (Epstein-Barr Virus (EBV) Nuclear Antigen 1 (EBNA-1) and an expression vector encoding glutamine synthetase (GS). 
	Thus since Daramola teaches experimentation with multiple vectors in multiple time intervals, it would have been obvious to one of ordinary skill in the art to experiment with transfecting nucleic acids (i), (ii) and (iii) in two different vectors, such as a first expression vector comprises nucleic acid (i) and (iii), and a second expression vector comprises nucleic acids (ii). Daramola teaches transfecting cells with multiple vectors either in a co-transfecting method or sequentially and further teaches wherein it is obvious to an artisan of ordinary skill in the art to experiment with these common techniques in order to determine the most stable and productive method of producing a product of interest (para [0084] thus the invention of claims 46-54 are obvious.
	With regards to claim 66, the therapeutic protein manufactured by the method of claim 43 is not expected to possess any distinguishing property compared to any method of preparing the therapeutic protein. Therefore at the time of the instant disclosure, the invention of claims 43-66 were prima facie obvious.

Conclusion: No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                           	May 7, 2022